SENTENCIA
Examinados los señalamientos de error y alegatos de las partes, se expide el auto de revisión y se dicta sentencia que deje sin efecto el dictamen recurrido. Se devuelve el caso al foro de instancia para procedimientos ulteriores, incluso para la vista evidenciaría correspondiente.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri. Los Jueces Asociados Señor Rebollo López y Señora Naveira de Rodón emitieron sendas opiniones concurrentes. El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Corrada Del Río.
(.Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo